DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170131230 (herein Papageorge).
Regarding claim 1, Papageorge teaches A sensor module (electrochemical sensor system 2100, [0244]; Note that [0245] teaches that components of system 2100 can be similar or identical to components of sensor 100) comprising: 
a substrate having a top surface and a back surface (base substrate 2144, [0244], Fig. 22); 
a sensor element mounted on the top surface of the substrate (sensor cavity 415, [0058]); 
an external terminal formed on the back surface of the substrate (exterior contacts 513, [0058]); and 
a case fixed to the substrate so as to cover the sensor element (lid substrate 2143, [0244]), 
wherein the case has a top plate part having a first plurality of through holes and a second plurality of through holes (barrier layer 204 can comprise inlet(s) 103, [0056]; method 2000 can comprise activity 2007 of providing multiple groups of one or more barrier layer inlets (e.g., one or more first barrier layer inlets and one or more second barrier layer inlets) at the integrated barrier layer. Each of the barrier layer inlet(s) of the multiple groups of barrier layer inlet(s) can be similar or identical to inlet(s) 103, [0223]), and 
wherein the top plate part has a center area having no through holes (Fig. 21 and 22 teaches no through holes exist near line 2297), 
a first through hole formation area having the first plurality of through holes (Fig. 22 teaches two inlets 103 on the left side that may correspond to the corresponding first area), and 
a second through hole formation area having the second plurality of through holes (Fig. 22 teaches two inlets 103 on the right side that may correspond to the corresponding second area), and 
wherein the center area is positioned between the first and second through hole formation areas in a first direction (Fig. 22 teaches line 2297 being between the left group of inlets and the right group of inlets). 
Regarding claim 4, Papageorge teaches a filter overlapping the first and second plurality of through holes (substrate 205 can comprise or consist of one or more membranes operable to permit the analyte to permeate through substrate 205 to communicate and electrochemically react with one or more electrodes of electrodes 207 when lid element 101 is coupled to base element 102, [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge.
Regarding claim 2, the embodied system 2100 of Papageorge does not teach, “wherein the top plate part has a rectangular outer shape.” However, another embodied sensor system 100 shown in Fig. 3 teaches lid element 101 bring rectangular. Based on MPEP 2144.04 IV B, changes of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge as applied to claim 1 above, and further in view of US 20190064093 (herein Ura).
Regarding claim 8, Papageorge does not teach, “wherein each of the first and second plurality of through holes are arranged in a second direction perpendicular to the first direction.” However, Ura teaches the equivalent through hole 23a locations in Fig. 2 that correspond to the present invention, having through hole patterns in a horizontal and vertical direction.
Regarding claim 9, Papageorge does not teach, “wherein a number of each of the first and second plurality of through holes is more than two.” However, Ura teaches the equivalent through hole 23a locations in Fig. 2 that correspond to the present invention, having through hole groups of more than two.
Regarding claim 10, Papageorge does not teach, “wherein the top plate part further has a third plurality of through holes located at a third through hole formation area, and a fourth plurality of through holes located at a fourth through hole formation area, and wherein the center area is positioned between the third and fourth through hole formation areas in a second direction perpendicular to the first direction such that the center area is surrounded by the first, second, third, and fourth through hole formation areas.” However, Ura teaches the equivalent through hole 23a locations in Fig. 2 that correspond to the present invention, having holes on all sides of a center area.
Regarding claim 11, Papageorge does not teach, “wherein each of the first and second plurality of through holes are arranged in the second direction, and wherein each of the third and fourth plurality of through holes are arranged in the first direction.” However, Ura teaches the equivalent through hole 23a locations in Fig. 2 that correspond to the present invention, having through hole corresponding horizontal and vertical directions.
Regarding claim 12, Papageorge does not teach, “wherein a number of each of the first, second, third, and fourth plurality of through holes is more than two.” However, Ura teaches the equivalent through hole 23a locations in Fig. 2 that correspond to the present invention, having corresponding through hole quantities.
For claims 8 and 12, it would be obvious to one of ordinary skill in the art to incorporate the hole formations taught by Ura into the system 2100 of Papageorge. Based on MPEP 2144.04 VI B and C, duplication and rearrangement of parts is a matter of choice which a person of ordinary skill in the art would have found obvious unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” Papageorge already teaches that multiple groups of inlets may be formed (first barrier layer inlets and second barrier layer inlets, [0223]), and Fig. 1 teaches inlets 103 are not formed around the center are of the lid, so placing the first barrier layer inlets and second barrier layer inlets in an equivalent arrangement of the present invention would not modify the operation of the device of Papageorge.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge in further view of WO 2020138591 (herein Jung).
Regarding claim 13, Papageorge does not teach, “wherein the top plate part of the case has an inner surface facing the top surface of the substrate and an outer surface located on a side opposite to the inner surface, and wherein the filter is attached on the outer surface.” However, Jung teaches filter 11 (Para. 24) on outer surface of housing 10A, which corresponds to a top plate part having inlets (through holes 12, 13, Para. 26) of the present invention. It would be obvious to one of ordinary skill in the art to place filter 11 of Jung over the inlets 103 of Papageorge for at least the purpose of preventing dust and moisture from entering the inlets (Para. 27).

Allowable Subject Matter
Claims 18-22 are allowed.
Regarding claims 18-22, the prior art does not teach selectively covering through holes, or through hole formation areas in the case of claim 21, without covering the center area. Papageorge teaches relevant limitations but does not teach a filter having the same capacity. The membrane of Papageorge covers most of the surface of the lid substrate including the center. Jung further teaches filter 11 that is on the exterior of housing 10A, but filter 11 still covers the center of the sensor 100. 
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similar to allowable subject matter found in claim 18, the prior art does not teach, “filter selectively covers the first and second through hole formation area so as to overlap the first and second plurality of through holes without covering the center area.”
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similar to allowable subject matter found in claim 18, the prior art does not teach, “filter covering the first, second, third, and fourth through hole formation areas so as to overlap the first, second, third, and fourth plurality of through holes without covering the center area.”

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. In light of the amendments, the Office adjusted its rejection to state the embodiment shown in Figs. 21 and 22 of Papageorge teaches the present invention of claim 1, because the figures show two pairs of inlets 103 (on the left and right side of line 2297) and no inlet around center area 2297.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852